UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report (date of earliest event reported): May 4, 2011 UNITED BANCORPORATION OF ALABAMA, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 0-25917 (Commission File Number) 63-0833573 (IRS Employer Identification No.) P.O. Drawer 8 Atmore, Alabama (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (251) 446-6000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. (a) The Annual Meeting of Stockholders of United Bancorporation of Alabama, Inc. (the “Corporation”) was held on May 4, 2011. (b) The following nominees were elected as Directors of the Corporation, to serve until the 2014 Annual Meeting of Stockholders, by the votes indicated: Nominee For Withheld Broker Non Votes Robert R. Jones, III Dale M. Ash (c) The stockholders of the Corporation also approved an advisory (non-binding) proposal regarding the compensation of executive officers by the following vote: For Abstained Broker Non Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNITED BANCORPORATION OF ALABAMA, INC. Date: May 11, 2011 By: /s/ Robert R. Jones, III Robert R. Jones, III President & CEO 2
